Citation Nr: 1603525	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic low back pain secondary to lumbar disc disease with degenerative arthritis.

2.  Evaluation for radiculopathy, left lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, rated as 20 percent disabling prior to October 31, 2014.

3.  Evaluation for radiculopathy, left lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, rated as 40 percent disabling from October 31, 2014.

4.  Evaluation for radiculopathy, right lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, rated as 20 percent disabling prior to October 31, 2014.

5.  Evaluation for radiculopathy, right lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, rated as 40 percent disabling from October 31, 2014.

6.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected disease or injury.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disease or injury.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2013, the Board, in pertinent part, denied an evaluation in excess of 40 percent for lumbar disc disease with degenerative arthritis, and granted separate 20 percent evaluations for bilateral lower extremity radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an evaluation in excess of 40 percent for lumbar disc disease with degenerative arthritis and denied evaluations in excess of 20 percent for bilateral lower extremity radiculopathy.  In May 2014, the Court granted a Joint Motion for Partial Remand (JMPR), and these issues were remanded for action consistent with the terms of the JMPR.

In October 2014, the Board remanded the appeal for additional development and readjudication.

In a December 2014 rating decision, the RO increased the Veteran's evaluations for bilateral lower extremity radiculopathy to 40 percent disabling, effective October 31, 2014.  However, because this increase during the course of the appeal did not constitute a full grant of the benefits sought, the Veteran's claims for increased ratings for bilateral lower extremity radiculopathy remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of (1) entitlement to service connection for bowel incontinence, (2) entitlement to service connection for erectile dysfunction, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic low back pain secondary to lumbar disc disease with degenerative arthritis is productive of forward flexion of the thoracolumbar spine of 30 degrees or less; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.

2.  Prior to October 31, 2014, radiculopathy of the left lower extremity - sciatic nerve was productive of radiating pain, numbness, and weakness more nearly approximating moderately severe incomplete paralysis.

3.  Radiculopathy of the left lower extremity - sciatic nerve has not been shown to be productive of severe incomplete paralysis with marked muscular atrophy.

4.  Prior to October 31, 2014, radiculopathy of the right lower extremity - sciatic nerve was productive of radiating pain, numbness, and weakness more nearly approximating moderately severe incomplete paralysis.

5.  Radiculopathy of the right lower extremity - sciatic nerve has not been shown to be productive of severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  Chronic low back pain secondary to lumbar disc disease with degenerative arthritis is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2015).

2.  Prior to October 31, 2014, radiculopathy of the left lower extremity - sciatic nerve is 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

3.  Radiculopathy of the left lower extremity - sciatic nerve is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

4.  Prior to October 31, 2014, radiculopathy of the right lower extremity - sciatic nerve is 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

5.  Radiculopathy of the right lower extremity - sciatic nerve is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated in November 2007, informing him of the type and nature of evidence needed to substantiate his claims, and he was notified of the initial adjudication of his claims in July 2008.  In May 2014, he was provided a copy of the JMPR.  The RO readjudicated the instant claims in December 2014, and the Veteran was provided with a Supplemental Statement of the Case.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained all identified private medical records, as well as updated VA outpatient records, Social Security Administration records, and service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in October 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations (including range of motion testing and neurological evaluations), and offered assessments of the Veteran's functional impairment based on findings and medical principles.  Moreover, as discussed in greater detail below, the Board finds that the October 2014 VA examination substantially complied with the Board's October 2014 remand (and associated JMPR directives).  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that in a December 2015 Informal Hearing Presentation, the Veteran's representative asserted that his symptoms had worsened since the October 2014 VA examination.  In this regard, although the Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability, a review of the objective evidence reflects no credible evidence of worsening since the most recent examination.  Moreover, as discussed below, the Veteran has not averred that he has marked muscular atrophy of the lower extremities or ankylosis of the thoracolumbar spine-the only symptoms that could serve as grounds for an increased schedular rating with regard to the issues herein decided.  See 38 C.F.R. §§ 4.71(a), 4.124(a).  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.




Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Evaluation for Chronic Low Back Pain

The Veteran contends that his service-connected lower back disability is more severe than is reflected by his current 40 percent disability rating.  His symptoms are rated under Diagnostic Code 5242, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).

In general, disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, Diagnostic Code 5243 is potentially applicable, as the Veteran has been diagnosed with lumbar disc disease.

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

The Veteran submitted his claim for an increased rating in May 2006.  Prior to that date, private and VA outpatient records reveal complaints of chronic back pain radiating to his lower extremities with reduced range of motion.  The Board notes that his current 40 percent evaluation is consistent with the functional equivalent of no motion of the lumbar spine.  It would also be consistent with favorable ankylosis.  At this time, the 40 percent evaluation is the maximum evaluation assignable for limited motion.  See Johnston, 10 Vet. App. at 84-5.

On VA examination in October 2006, the Veteran reported constant low back pain at a severity of 8 out of 10.  He reported fatigue, decreased motion, stiffness, weakness, and spasms, and further noted that he had regular flare ups during which he was unable to walk more than a few yards.  With regard to functional limitation, he stated that he was employed but had considerable difficulty performing his job duties.  He reported missing work on a regular basis due to his back symptoms, for a total of 40-45 days over the past 12 months.  On physical examination, he had measurable flexion, extension, and rotation of the spine, albeit with reduced range of motion.  There was lumbar flattening and kyphosis, but no evidence of cervical or thoracolumbar ankylosis.  The diagnosis was lumbar disc disease.

The Veteran underwent additional VA spine examinations in May 2008, December 2009, June 2010, January 2013, and October 2014.  Reports from these examinations show continued complaints of chronic, severe low back pain, as well as reduced motion, weakness, stiffness, and flare ups.  Furthermore, the Veteran continuously reported flare ups of back symptoms.  For example, in May 2008 he reported an incapacitating episode which lasted 10 days.  In December 2009, he reported that he lost his job because he could not sit for long periods of time.  More recently, during his October 2014 examination, the examiner noted that the Veteran had incapacitating episodes totalling 6 weeks over the past 12-month period.  Broadly speaking, the medical evidence clearly documents functional impairment with regard to mobility, employment, and activities of daily living.

Upon review, the VA examination reports of record uniformly show that the Veteran has never had ankylosis of any part of his spine.  Rather, these reports demonstrate that he has been able to flex, extend, and rotate his thoracolumbar spine, albeit with significantly reduced motion, throughout the entire appeal period.  Given the detailed clinical findings obtained and the unanimity of the examiners' conclusions with regard to this crucial issue, the Board finds that the examiners' findings are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Moreover, the remaining evidence of record, including Social Security Administration records and private and VA outpatient records, is consistent with the VA examiners' findings.  There is simply no indication in the medical or lay evidence that the Veteran has ever had ankylosis.

Notably, the Veteran has never reported a diagnosis of ankylosis of the spine, nor has he ever complained of being completely unable to move any part of his spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, the Veteran's 40 percent rating contemplates the provisions regarding functional loss outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, even when factoring in additional functional loss due to pain, weakened movement, and fatigability, his symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  As noted, there is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

The Board has also considered the possibility of a higher schedular rating under the formula for rating IVDS based on incapacitating episodes, which provides for a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the most recent VA examination report reflects a history of incapacitating episodes.  However, despite these reports, there is no proof of physician-prescribed bed rest.  Thus, an increased rating pursuant to Diagnostic Code 5243 is not warranted.

Accordingly, the Board finds that an evaluation in excess of 40 percent for chronic low back pain secondary to lumbar disc disease with degenerative arthritis is not warranted under the applicable diagnostic criteria.  38 C.F.R. § 4.71(a).

Evaluations for Bilateral Lower Extremity Radiculopathy

The Veteran contends that his bilateral lower extremity radiculopathy - sciatic nerve is more severe than what is reflected by his current evaluations.  Prior to October 31, 2014, his radiculopathy symptoms were rated at 20 percent disabling under Diagnostic Code 8520.  38 C.F.R. § 4.124(a).  Thereafter, as noted above, the RO increased the evaluations to 40 percent disabling via a December rating decision.

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Under Diagnostic Code 8520, a 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

At the outset, the Board notes that in its May 2014 JMPR, the Court directed VA to provide a VA examination of the Veteran's peripheral nerves.  The JMPR explained that the previous examination report only contained the options of "not affected," "mild," "moderate," and "severe" with regard to the severity of the Veteran's radiculopathy.  The JMPR noted that because the examiner did not have to option to choose "moderately severe" as a descriptor of the severity of the Veteran's radiculopathy, the examination was inadequate.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (discussed above).  The Court ordered VA to remedy this problem by providing another VA examination with the full range of options available to the examiner.  Such an examination was provided in October 2014.

After reviewing all of the evidence, the Board initially finds that the level of severity of the Veteran's bilateral radiculopathy did not significantly change during the course of this appeal.  Accordingly, uniform 40 percent evaluations are warranted for the entire appeal period.  During his October 2006 VA examination, the Veteran reported neurological symptoms in both legs, and the examiner noted bilateral numbness, paresthesias, and lower extremity weakness, in addition to constant radiating pain in both legs.  Similar symptoms were reported in subsequent VA examinations in 2008, 2009, 2010, 2013, and 2014, as well as in VA outpatient notes and private medical records dated in 2006.  In light of this lay and medical evidence, the Board is not convinced that the Veteran's radiculopathy became worse on the day of the October 2014 VA examination.  Moreover, the evidence establishes that the Veteran's symptoms went beyond "merely sensory" symptoms, as he repeatedly complained (for example, during the June 2010 and January 2013 VA examinations) of weakness and "buckling" in both legs.  Given the above, staged ratings are inappropriate in this case.

The Board finds, however, that evaluations in excess of 40 percent must be denied.  In short, the record contains no evidence of complete paralysis or incomplete severe paralysis with marked muscular atrophy, of either lower extremity-the requirements for a higher schedular rating.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.

VA examination reports dated in October 2006, May 2008, December 2009, June 2010, January 2013, and October 2014 reflect neurological manifestations including pain and numbness, as well as bilateral leg weakness and "buckling" associated with lumbar spine disability, however none of these reports reveal any indication of muscle atrophy, much less "marked" atrophy.  Most recently, in October 2014, the Veteran reported bilateral pain and tingling radiating from the low back to buttocks "when I sit too long or walk over 15-20 yards."  He also reported leg weakness, and stated that his legs "would buckle on me if I walk a distance."  The examiner noted that the Veteran had moderate to severe pain, paresthesias, and numbness in both lower extremities, worse in the left than the right.  On physical examination, muscle strength testing was 5/5 in both legs, and no muscle atrophy was noted.  The examiner concluded that there was incomplete paralysis of both lower extremities that was moderate in the right leg and moderately severe in the left leg.  In light of the absence of any other indication of radiculopathy rising to a level of severity that would justify a higher rating, the Board finds the October 2014 VA examination report to be highly probative evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As noted above, there is no evidence of severe incomplete paralysis with marked muscular atrophy, in either lower extremity.  The Veteran has never alleged that he has atrophy of the muscles in his legs, nor has he ever reported symptoms tantamount to paralysis.  See Jandreau, 492 F.3d at 1377.  Accordingly, although the Board finds that uniform 40 percent evaluations are warranted for the entire appeal period, the preponderance of the evidence is against entitlement to evaluations in excess of 40 percent.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability and associated neurological manifestations.  There is no evidence of frequent hospitalizations due to lumbar or radicular symptoms.  The evidence establishes pain in his thoracolumbar spine with significantly limited motion and interference with sitting, standing, and weight-bearing.  The evidence also shows neurological manifestations that are consistent with moderately severe incomplete paralysis in both lower extremities.  The Veteran's evaluations under Diagnostic Codes 5242 and 8520 accurately contemplate this symptomatology.  The Board further notes that the Veteran has complained, and the evidence reflects, that his lower back and radicular symptoms affect his ability to work.  In this regard, although the Board concedes that his service-connected disabilities impact his employment, these complaints do not rise to the level of severity required for referral for an extraschedular rating, as the record shows that the Veteran is currently employed.  Moreover, the Veteran has submitted an application for TDIU, which is addressed in the Remand section below.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation in excess of 40 percent for chronic low back pain secondary to lumbar disc disease with degenerative arthritis is denied.

Entitlement to a 40 percent evaluation for radiculopathy, left lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, prior to October 31, 2014, is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an evaluation in excess of 40 percent for radiculopathy, left lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis is denied.

Entitlement to a 40 percent evaluation for radiculopathy, right lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis, prior to October 31, 2014, is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an evaluation in excess of 40 percent for radiculopathy, right lower extremity - sciatic nerve associated with chronic low back pain secondary to lumbar disc disease with degenerative arthritis is denied.


REMAND

Pursuant to the May 2014 JMPR, the Board erred in its June 2013 decision by not considering separate disability ratings for bowel incontinence and erectile dysfunction in light of medical evidence reflecting these disorders.  In accordance with the directives of the JMPR, a VA examination was provided in October 2014 which addressed these symptoms.  Upon review, however, the Board finds that a remand is once again required in order to obtain addendum medical opinions prior to adjudication of these claims.

During the October 2014 VA examination, the Veteran complained of bowel incontinence occurring "6 or 7 times," with occasional diarrhea usually lasting 3 or 4 days.  In addition, he reported erectile dysfunction dating back to age 45 or 46, which he at that time believed was attributable to diabetes but which he now asserts might be linked to his service-connected lumbar and radicular symptoms.  After reviewing the claims file, the examiner opined that these disorders were "less likely as not secondary to [the Veteran's] lumbar spine disability."  In support of this conclusion, the examiner explained that the Veteran had "no clinical symptoms of Cauda Equina or nerve compression of S1-5 related to bowel control."

Upon review, the Board notes that the VA examiners' findings appear to be inconsistent with the medical evidence of record reflecting lumbar spine disability involving the L4/L5/S1/S2/S3 (sciatic) nerve roots.  See, e.g., January 2013 and October 2014 VA examination reports.  Moreover, the examiner did not comment on whether the Veteran's documented bowel incontinence or erectile dysfunction was aggravated by service-connected disease or injury, as required under the applicable regulation.  See 38 C.F.R. § 3.310.  Consequently, a remand is required in order to obtain an addendum opinion clarifying the etiology of the Veteran's bowel incontinence and erectile dysfunction.  In addition to the issues outlined above, the opinion should specifically comment on the VA examination report dated in December 2009 which listed erectile dysfunction as an "associated feature or symptom" of the Veteran's low back disability.

As the claim for TDIU is inextricably intertwined with the remaining issues on appeal, an adjudication of the TDIU claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the October 2014 examination for an addendum opinion regarding the claims for bowel incontinence and erectile dysfunction.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented bowel incontinence and erectile dysfunction.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bowel incontinence and erectile dysfunction was caused or aggravated by service-connected lumbar spine disability with associated radiculopathy.

In light of the examiner's previous statement that "[t]here is no clinical evidence to show S2-4 nerve compression," the examiner should specifically discuss the relevance of the existing medical evidence of record reflecting that the Veteran's lumbar spine disability involves the L4/L5/S1/S2/S3 (sciatic) nerve roots.  The examiner should also discuss the December 2009 VA examination report which listed erectile dysfunction as an "associated feature or symptom" of the Veteran's low back disability.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal, to include the claim for a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


